Citation Nr: 1734392	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for a left knee meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served activity duty from August 2001 to October 2002, January 2003 to April 2004, and September 2006 to June 2010. 

This matter comes before the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board notes that in August 2012 the Veteran filed a notice of disagreement for the claims of entitlement to service connection for hemorrhoids, entitlement to service connection for migraine headaches, and entitlement to service connection for posttraumatic stress disorder (PTSD). The RO subsequently granted the Veteran's service connection claims for migraine headaches and hemorrhoids in December 2012. A statement of the case was issued to the Veteran in December 2012 concerning the issues of service connection of PTSD and left knee meniscus tear. In January 2013, the Veteran withdrew his claim for PTSD. In January 2013, the Veteran filed a VA Form 9 requesting an appeal only for the denial of service connection for a left knee meniscus tear. Therefore, the only issue before the Board is the Veteran's claim of entitlement to service connection for a left knee meniscus tear.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a left knee meniscus tear. 


CONCLUSION OF LAW

The criteria for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A September 2011 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a left knee condition. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, and post-service VA treatment records. The Veteran indicated that he did not want VA to obtain his private treatment records. 

In addition, the Veteran underwent VA knee examinations in October 2011, July 2011, and November 2012. These examinations are of record. 

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection for a Left Knee Disability 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran filed a claim in September 2011. The Veteran's service treatment records indicate that the Veteran reported left knee pain In January 2007. The service treatment records show that his knee was examined and found to be normal. The service treatment records indicate that the knee pain was likely mechanical and he was given squatting and lifting instruction. In March 2009, the Veteran's service treatment records included in his problem list the problem of "internal derangement of knee medial meniscus." The March 2009 service treatment record note that the Veteran was sent off base for an MRI. However, the MRI and the cited problem list involved the right knee. The Veteran's referral to the off base hospital was due to the Veteran being diagnosed with a medial meniscal injury in his right knee. 

After thoroughly reviewing the VA treatment records during the pendency of the claim, the Board finds that there is no evidence of complaints, treatment, or diagnosis for a left knee condition. 

The Veteran underwent a VA knee examination in July 2011. During the examination the Veteran reported that in 2008 or 2009 his knee "locked up" when he was playing volleyball. He reported that he got a MRI which showed a torn meniscus. The examiner noted that no MRI was in the file. The Veteran stated that he was seen later, but was told it was pretty much healed by then and did not get surgery. The Veteran reported that he had pain in his knee if he tweaked it or had a rough workout, which happened every couple months. The Veteran reported doing intense work outs and that he would have a flare up with increased pain, and a little decreased range of motion. The Veteran did not report having swelling, giving way, locking, weakness, fatigue, or incoordination. The Veteran had flexion to 135 degrees and extension 0 degrees, neither gave the Veteran pain. Repetitive motion of the left knee did not change his symptoms. The varus-valgus, anterior, posterior drawer and McMurray's were all normal. The Veteran's joints were stable with no effusion, tenderness, crepitus or deformity. The examiner opined that from the statements of the Veteran and the examination he would diagnose the Veteran with left knee medial meniscus injury, healed. The examiner reasoned that Veteran had rare episodic pain, but was able to workout at quite a high level despite this. The examiner stated that the only medical record of the knee is a 2009 computerized problem list notation of internal derangement of the knee medial meniscus. The examiner also stated he would have liked to have seen the MRI reported to have been done.

The Veteran underwent another VA knee examination in October 2011. The examiner diagnosed the Veteran with a meniscal tear in the left knee. The Veteran had left knee flexion of 130 degrees with no objective evidence of pain. The Veteran had no limitation of extension. The Veteran had normal strength in his knee flexion and extension. The examiner indicated that the Veteran had a meniscal tear in his left knee. The examiner stated that all the information in the examination including the diagnosis and treatment for the conditions are based upon the Veteran's subjective history as there were no medical records for review. The diagnosis and treatment may vary from his medical record depending on the accuracy of the information provided by the Veteran. The examiner noted that examination was based on claimed conditions only and may or may not be diagnosable conditions.

The Veteran underwent another VA examination in December 2012. The examiner indicated that the Veteran had now or in the past a diagnosis of left knee strain. The Veteran had normal flexion and extension in his left knee, with evidence of painful motion. The Veteran had tenderness or pain to palpitation for joint line or soft tissues of the left knee. The examiner found the Veteran did not have any meniscal condition or surgical procedures for a meniscal condition. The Veteran underwent diagnostic studies and no degenerative or traumatic arthritis was documented. For the examination the Veteran had a MRI of his left knee. The MRI showed no knee joint effusion, the patella was centered in normal trochlear grove, bone marrow and cartilage were normal, the menisci were normal, ACL, PCL, and collateral ligaments were intact, and the muscles and tendons were unremarkable. The interpreting physician opined that the Veteran had a normal left knee. The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in service event, or illness. The examiner reasoned that the Veteran's December 2012 MRI showed a left knee that was negative for abnormality. 

In a September 2012 informal hearing before a Decision Review Officer, the Veteran stated that he torn his knee during physical training. He stated that he was taken off the base for an MRI at a local hospital. The Veteran stated his knee bothered him occasionally. 

The Board finds that the July 2011 and December 2012 VA examinations competent and credible. However, the Board does not find the October 2011 examination competent. The examiner in the October 2011 examination relied solely on the subjective reports of the Veteran to determine the Veteran's diagnosis. The examiner even opined that his diagnosis was based only on the Veteran's reports and that in the end relied on the accuracy of the Veteran's statement. Therefore, since the October 2011 examiner diagnosed the Veteran based on the Veteran's statements and not his own independent findings the Board finds that the October 2011 examination not competent therefore is not probative. 

The Board finds that the Veteran's statements to the examiner and to the Decision Review Officer are competent. However, the Board finds that the Veteran's statement that his left knee meniscus was torn in service is not accurate. The Veteran stated that he was sent off base for an MRI because he was told he tore his left knee. The Veteran was sent off base for a MRI, however this was due to a diagnosis of a right knee meniscus injury not a left. Therefore, the Board finds that the Veteran's statement is not accurate and provides no probative weight. 

The Board finds that the Veteran does not currently have a left knee meniscus tear. The Veteran's post-service records do not indicate any complaints or treatment for a left knee disorder. The examiner in the July 2011 examination opined that based on the Veteran's statements he likely had a knee medial meniscus injury that was healed. As noted above the Veteran's statement's concerning his left knee tear was found to be inaccurate. The examiner also noted that the injury was healed, therefore not current. The examiner in December 2012 found that based on MRI testing the Veteran had a normal left knee. Finally a November 2013 VA examination of the Veteran's right also yielded normal findings for the left knee including full and painless motion of the knee without instability, subluxation or evidence of a meniscal condition.

To the extent that the Veteran's reports occasional pain after strenuous workouts, the Board notes that when determining whether there is a current disability, pain alone is not sufficient. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. See id. A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability. Without a pathology to which the complaints of pain can be attributed, there is no basis to find a knee disability for which service connection may be granted. See id. To the extent that there are diagnoses of left knee strain or healed meniscal tear at any point during the appeal period, there simply is no competent, credible, and probative evidence establishing a nexus between any post-service diagnosis of left knee pathology and any incident of service.

In light of the foregoing, the Board concludes that the preponderance of the evidence does not show that the Veteran has a left knee disability related to an event or incident associated with the Veteran's service.  As such, service connection for a left knee disability to include a meniscal tear is not warranted. 


ORDER

Entitlement to service connection for a left knee disability to include meniscus tear is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


